Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Claim Objections
Claims 9-10 and 19-20 are objected to because of the following informalities:  Replace the first word “A” with “The”.  Appropriate correction is required.

Claims 3 and 13 are objected to under 37 CFR 1.75 as being a substantial duplicate of claim 2 and 12 respectively. When two claims in an application are duplicates or else are so close in content that they both cover the same thing, despite a slight difference in wording, it is proper after allowing one claim to object to the other as being a substantial duplicate of the allowed claim. See MPEP § 608.01(m).

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. The claim(s) recite(s) providing a method for use with a moral insights platform, the method comprises: 
generating an artificial intelligence (AI) moral insight model based on training data, wherein the training data includes reviewed media content and moral score data associated with at least one moral index; 
receiving new media content from a media source; 
generating predicted moral score data associated with the new media content corresponding to the at least one moral index; and 
sending the predicted moral score data to the media source.
The limitation of generating training data including reviewed media content and moral score data, receiving new media content, generating predicted moral score associated with the new media content and sending the predicted score data is a media source is a process that, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components. That is, other than reciting “by a processor,” nothing in the claim element precludes the step from practically being performed in the mind. For example, but for the “by a processor” language, “generating the predicted moral score from received new media content” in the context of this claim encompasses the user manually generating the predicted score and presenting the predicted score. Accordingly, the claim recites an abstract idea.
 This judicial exception is not integrated into a practical application. In particular, the claim
recites additional element – using a processor to perform the generating, receiving, and sending steps. The processor in both steps is recited at a high-level of generality (i.e., as a generic processor performing a generic computer function of generating predicted moral score based on received data) such that it amounts no more than mere instructions to apply the exception using a generic computer component. Accordingly, this additional element does not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea. The claim is directed to an abstract idea.
The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional element of using a processor to perform the steps amounts to no more than mere instructions to apply the exception using a generic computer component. Mere instructions to apply an exception using a generic computer component cannot provide an inventive concept. The claim is not patent eligible.

	
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-20 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Kaethler et al (US 2020/0078688 A1).
1. Kaethler discloses a method for use with a moral insights platform (Fig. 1) , the method comprises: generating, utilizing machine learning via a machine that includes at least one processor and a non-transitory machine-readable storage medium, an artificial intelligence (AI) moral insight model based on training data, wherein the training data includes reviewed media content and moral score data associated with at least one moral index; receiving, via the machine, new media content from a media source; generating, via the machine and utilizing the Al moral insight model, predicted moral score data associated with the new media content corresponding to the at least one moral index; and sending, via the machine, the predicted moral score data to the media source [0014], [0021]-[0022], [0028], [0033], [0044].
2. Kaethler discloses the method of claim 1, wherein the moral score data associated with the at least one moral index indicates a degree of immorality/morality, a degree betrayal/loyalty, a degree of degradation/sanctity, a degree of harm/care, a degree of cheating/fairness or a degree of subversion/authority [0022].
3. Kaethler discloses the method of claim 1, wherein the moral score data associated with the at least one moral index indicates a degree of immorality/morality, a degree betrayal/loyalty, a degree of degradation/sanctity, a degree of harm/care, a degree of cheating/fairness and a degree of subversion/authority [0022].
4. Kaethler discloses the method of claim 1, wherein the at least one moral index represents a scale between a pair of moral opposites [0022], [0032].
5. Kaethler discloses the method of claim 1, wherein the at least one moral index includes a plurality of moral indices [0022], [0029].
6. Kaethler discloses the method of claim 5, wherein the Al moral insight model includes a plurality of artificial neural networks [0029], [0044].
7. Kaethler discloses the method of claim 6, wherein the plurality of artificial neural networks generates a plurality of predicted moral index values, wherein each of the plurality of predicted moral index values corresponds to one of the plurality of moral indices [0029], [0044].
8. Kaethler discloses the method of claim 7, wherein the moral score data is generated based on the plurality of predicted moral index values  [0022], [0029], [0044].
9. Kaethler discloses the method of claim 1, further comprising: receiving, via a system, game data associated with a gaming application; generating, via the system and based on the game data, the training data that includes the reviewed media content and the moral score data associated with the at least one moral index; and sending, via the system, the training data to the moral insights platform to facilitate training of the Al moral insight model [0014], [0028], [0033].
10. Kaethler discloses the method of claim 9, wherein the gaming application presents a graphical user interface that displays instances of the reviewed media content and facilitates generation of the moral score data associated with the at least one moral index based on interaction of a player with the gaming application [0016], [0033].

11-20. Kaethler discloses moral insights platform comprises: a network interface configured to communicate via a network; at least one processor; a non-transitory machine-readable storage medium that stores operational instructions that, when executed by the at least one processor, cause the at least one processor to perform operations that include: generating, utilizing machine learning, an artificial intelligence (AI) moral insight model based on training data, wherein the training data includes reviewed media content and moral score data associated with at least one moral index; receiving, via the network, new media content from a media source; generating, utilizing the Al moral insight model, predicted moral score data associated with the new media content corresponding to the at least one moral index; and sending, via the network, the predicted moral score data to the media source as similarly discussed above.

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Please see attached USPTO form PTO-892.

Filing of New or Amended Claims
The examiner has the initial burden of presenting evidence or reasoning to explain why persons skilled in the art would not recognize in the original disclosure a description of the invention defined by the claims. See Wertheim, 541 F.2d at 263, 191 USPQ at 97 (“[T]he PTO has the initial burden of presenting evidence or reasons why persons skilled in the art would not recognize in the disclosure a description of the invention defined by the claims.”). However, when filing an amendment an applicant should show support in the original disclosure for new or amended claims. See MPEP § 714.02 and § 2163.06 (“Applicant should specifically point out the support for any amendments made to the disclosure.”). Please see MPEP 2163 (II) 3. (b)

Correspondence
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SENG H LIM whose telephone number is (571)270-3301. The examiner can normally be reached Monday-Friday (9-5).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Lewis can be reached on (571) 272-7673. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Seng H Lim/Primary Examiner, Art Unit 3715